Exhibit 21.1 LOGITECH INTERNATIONAL S.A.LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction of Incorporation EUROPE 3Dconnexion GmbH Federal Republic of Germany 3Dconnexion S.A. Switzerland 3Dconnexion Polska Sp z.o.o. Poland Labtec Europe S.A. Switzerland Logi Trading and Services Limited Liability Company Hungary Logitech UK Limited United Kingdom Logitech (Jersey) Limited Jersey, Channel Islands Logitech 3D Holding GmbH Federal Republic of Germany Logitech Czech Republic, s r.o. Czech Republic Logitech Espana BCN SL Spain Logitech Europe S.A. Switzerland SAS Logitech France Republic of France Logitech GmbH Federal Republic of Germany Logitech Ireland Services Limited Ireland Logitech Italia SRL Republic of Italy Logitech Nordic AB Sweden Logitech Benelux B.V. Kingdom of the Netherlands Logitech Poland Spolka z.o.o. Poland Logitech S.A. Switzerland Logitech Austria GmbH Austria Logitech Middle East FZ-LLC United Arab Emirates Logitech (Streaming Media) SA Switzerland Logitech Hellas MEPE Greece Logitech Schweiz AG Switzerland Limited Liability Company “Logitech” Russia Logi Peripherals Technologies (South Africa) (Proprietary) Limited South Africa LifeSize Communications Limited United Kingdom LifeSize Communications, GmbH Germany LifeSize Communications SARL France LOGITECH INTERNATIONAL S.A.LIST OF SUBSIDIARIES — (Continued) Name of Subsidiary Jurisdiction of Incorporation AMERICAS 3Dconnexion Inc. United States of America Dexxa Accessorios De Informatica Do Brasil Ltda. Brazil Labtec Inc. United States of America Logitech (Intrigue) Inc. Canada Logitech (Slim Devices) Inc. United States of America Logitech (Streaming Media) Inc. United States of America WiLife, Inc. United States of America Logitech Canada Inc. Canada Logitech de Mexico S.A. de C.V. Mexico Logitech Inc. United States of America Logitech Servicios Latinoamérica, S.A. de C.V. Mexico Ultimate Ears LLC United States of America Ultimate Ears Incorporated United States of America UE Acquisition Inc. United States of America UE Consumer, LLC United States of America SightSpeed, Inc. United States of America LifeSize Communications, Inc. United States of America ASIA PACIFIC LogiCool Co., Ltd. Japan Logitech Electronic (India) Private Limited India Logitech Far East, Ltd. Taiwan, Republic of China Logitech Hong Kong, Limited Hong Kong Logitech Korea Ltd. Korea Logitech New Zealand Co., Ltd. New Zealand Logitech Service Asia Pacific Pte. Ltd. Republic of Singapore Logitech Singapore Pte. Ltd. Republic of Singapore Logitech Technology (Suzhou) Co., Ltd. People’s Republic of China Suzhou Logitech Computing Equipment Co., Ltd. People’s Republic of China Suzhou Logitech Electronic Co. Ltd. People’s Republic of China Logitech Asia Logistics Limited Hong Kong Logitech Asia Pacific Limited Hong Kong Logitech Australia Computer Peripherals Pty, Limited Commonwealth of Australia Logitech (Beijing) Trading Company Limited People’s Republic of China Logitech Technology (Shenzhen) Consulting Co., Ltd. People’s Republic of China LifeSize Hong Kong Limited Hong Kong LifeSize Communications Pte. Ltd. Singapore LifeSize Communications India Private Limited India LifeSize Communications KK Japan
